Morton, J.
This is a petition to the First District Court of Southern Worcester to enforce a mechanic’s lien. On the return day, both parties demanded in writing a trial by jury, and the justice empanelled a jury in accordance with the provisions of the St. of 1871, o. 391, and the Gen. Sts. e. 132. The respondent objected that the District Court had no power thus to empanel a jury, and contends that a jury trial in a case of this character can be had only in the mode provided by the Gen. Sts. e. 120, §§ 17-19. This presents the principal question in the case. Upon collating the various provisions of the statutes which bear upon this question, we are of opinion that the ruling of the District Court was correct. The act establishing this court provides, in the first section, that “ said court shall, except as is hereinafter provided, have the same jurisdiction, power and authority, shall perform the same duties and be subject to the same regulations as are provided in respect to existing police courts, except the Municipal Courts of Boston and Worcester, by chapter one hundred and sixteen of the General Statutes, and by all general laws passed *343m amendment thereof, applicable to the several police courts of the Commonwealth; and all provisions of law relating to criminal and civil proceedings,” “ applicable to the several police courts of the Commonwealth, except those before mentioned, shall apply ” to said court. The sixth section provides that “ said court shall also have original concurrent jurisdiction with the Superior Court in the county of Worcester, in all personal actions, in which the debt or damages demanded, or property replevied, does not exceed in amount or value three hundred dollars; ” and further provides for a trial by jury in such action, in the mode adopted by the court in this case. St. of 1871, <?. 391.
The respondent argues that, as this proceeding does not fall within either of the three divisions of “ personal actions ” defined by the Gen. Sts. c. 129, § 1, the provisions of the sixth section do not apply to it. This argument would be of force if the power of the District Court depended altogether upon this section. But the mode of enforcing liens upon lands and buildings is provided in the Gen. Sts. e. 150. This chapter gives jurisdiction to justices of the peace and police courts, when the amount of the claim does not exceed one hundred dollars ; and provides that “ a jury shall be had before a justice of the peace or police court only as in other civil cases.” Gen. Sts. c. 150, §§ 9, 18. The clear intent of this provision is, that in proceedings for the enforcement of liens the same provisions as to trial by jury before police courts shall govern as" in other civil cases. At the time the General Statutes were enacted, the only mode of trial by jury before a justice of the peace or police court was by a jury of six, under the Gen. Sts. c. 120. But if the Legislature saw fit afterwards to change this mode of trial in civil cases, the effect, by necessary " implication, would be to make the same change in the mode of trial in proceedings to enforce liens. After such change, a jury is to be had “ as in other civil cases.” By the act establishing che First District Court of Southern Worcester, a trial by jury is to be had in other civil easel in the mode provided in the Gen. Sts. o. 132. We think that, by a fair construction of the two statutes, the intention of the Legislature is manifest, that in proceedings like those at bar a trial by jury should be conducted in *344the same maimer. This is the only construction which will carry out the plain purpose of the whole statutes to put these proceedings, so far as a trial by jury is concerned, upon the same grounds as other civil cases. The ruling and proceedings of the District Court in this respect therefore were correct.
The respondent also excepted to a ruling of the justice refusing to submit to the jury the question of the value of the petitioner’s labor. We are of opinion that this exception cannot be sustained. The pleadings did not raise this issue. The answer was merely a denial of the petitioner’s right to maintain the petition. It did not put in issue the amount of his bill for labor performed.
It appeared from the undisputed evidence in the case, that the respondent made a contract with one Whitford to do certain work upon the house described in the petition, by which he was to pay Whitford such prices as Whitford had to pay his help, and ten per cent, additional, the respondent furnishing materials; and that, in pursuance of this arrangement, Whitford, in good faith, employed the petitioner to work at an agreed price per day. The justice correctly ruled that the petitioner could maintain his lien, if at all, for the contract price for his labor. This was the debt due him for labor performed by consent of the respondent on his house, and for this debt the statute gives him a lien. Gen. Sts. e. 150, § 1. In the absence of fraud, the respondent was liable for the contract price. In proceedings to enforce liens, the whole case is not to be submitted to the jury as in ordinary civil actions; but only such material questions of fact as arise in the case are to be submitted, upon a question stated or an issue framed, or otherwise, as the court may order. Gen. Sts. c. 150, § 18.
In this case there was no disputed question of fact as to the amount due the petitioner. He was entitled to the contract price, about which there was no dispute. The court properly declined to submit the question of the amount due, to the jury, and rightly ruled, after the verdict, that the petitioner was entitled to judgment for the amount of his debt and costs.
*345The respondent objected at.the trial that the certificates filed by the petitioner in the town clerk’s office were insufficient, and not filed in due time. He did not argue this point, and we can see no reason to sustain the objection.

Exceptions overruled.